40 So. 3d 930 (2010)
A.D., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D10-1428.
District Court of Appeal of Florida, Third District.
August 11, 2010.
Herscher & Herscher, and Ilene Herscher, Coral Gables, for appellant.
Karla Perkins, Children Legal Services Appellate Counsel, for appellee.
Before RAMIREZ, C.J., and COPE and SALTER, JJ.

CONFESSION OF ERROR
PER CURIAM.
Based on the appellee's proper confession of error, we reverse the Order of Supplemental Findings for Adjudication of Dependency and remand for further proceedings.